                 Case 1:21-cv-00565-RP Document 19 Filed 07/30/21 Page 1 of 1

                                          United States District Court
                                           Western District of Texas
                                                    Austin
                                              Deficiency Notice


To:             Vicha, Jamie
From:           Court Operations Department, Western District of Texas
Date:           Friday, July 30, 2021
Re:             01:21-CV-00565-RP / Doc # 18 / Filed On: 07/29/2021 04:43 PM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: Pursuant to the Administrative Policies and Procedures Section 3g, with the exception of multiple
motions, "...each filing must consist of only one pleading. Multiple pleadings...must be filed as separate documents."
You filed an Answer and a Motion to Dismiss. Your Original Answer has been filed. You must now file your Motion to
Dismiss as a separate document.
